DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek A. Lightner on 12/23/2021.
The application has been amended as follows: 
In claim 15, line 3, delete “or equal to ”.
In claim 34, line 1, change “claim 1” to “claim 14”.
In claim 35, line 1, change “claim 1” to “claim 14”.

Allowable Subject Matter
Claims 1, 14-27, and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Liao et al. (US 2010/0240816 A1, cited in IDS teaches all of the limitations of claim 1, except the limitations wherein the 
Although Liao teaches that the curable composition is formed by combining a resin composition with a hardener [0092], wherein the resin composition comprises oligomers having a molar ratio of isocyanurate to oxazolidinone greater than 1:1 [0011], wherein the resin composition is formed by reacting diisocyanates to form isocyanurates, reacting isocyanate groups in the isocyanurates and unreacted diisocyanates with an epoxy precursor to form the resin composition [0012], wherein the hardener is a curing agent [0072] that is a primary or secondary polyamine, a polyfunctional amine, an aliphatic amine, an aromatic amine, an aliphatic polamine, an aromatic polyamine [0073], an aromatic amine, an aliphatic amine, an imidazole [0077], or a mixture of two or more of the curing agents [0072], wherein the amount of hardener is from 0.1 to 150 parts per hundred parts resin composition, by weight [0096], wherein variables to consider in selecting a hardener and an amount of the hardener may 
Although Kaneko et al. (US 2012/0202071 A1) teaches an epoxy resin comprising a bifunctional epoxy resin with an oxazolidone ring structure, a bisphenol-type epoxy resin, and a phenol-novolac-type epoxy resin [0017], wherein the bisphenol-type epoxy resin is a bisphenol A-type resin [0035], wherein the epoxy resin is present in a prepreg further comprising a fiber base material [0015], wherein the mixing ratio is 20-40 mass % of the bifunctional epoxy resin with an oxazolidone ring structure, with respect to 100 mass % as the total of the epoxy resin [0037], Kaneko does not teach that the epoxy resin composition further comprises an amine curing agent and an imidazole curing agent. Furthermore, Kaneko teaches that the prepreg further comprises a boron chloride-amine complex [0015] and compares their claimed prepreg with the same prepreg that comprises dicyandiamide and dichlorophenyldimethylurea instead of the boron chloride-amine complex, or with the same prepreg that comprises imidazole and epoxy-phenol-boric acid ester mixture instead of the boron chloride-amine complex [0051, 0073], which means that Kaneko teaches away from using an amine curing agent and an imidazole curing agent in their prepreg.
Although Sugimori et al. (US 6,670,006 B1) teaches an epoxy composition for (2:9-11) fiber reinforced plastics (1:8; 2:9-11) comprising a bisphenol A-type epoxy resin, an epoxy resin having oxazolidone rings (2:9-15), and another epoxy resin (6:44-47) that is phenolic novolak-type or cresol novolak-type epoxy resin (6:51-54), a curing agent (2:14-16) that is optionally dicyandiamides, urea compounds, amine compounds, or imidazole compounds (5:24-30), wherein the formulation ratio of the bisphenol A-type 
Although Li et al. (US 2015/0162110 A1) teaches an insulating composite comprising a continuous reinforcing fiber embedded in a thermoset matrix, the thermoset being a reaction product of a curable epoxy resin composition, wherein the curable epoxy resin composition comprises a combination of at least one bisphenol A-type epoxy resin, at least one oxazolidone ring containing epoxy resin [0010], and an additional epoxy resin [0034] that is a phenol novolac epoxy resin or cresol novolac epoxy resin [0035], wherein the amount of the oxazolidone ring containing epoxy resin is 5 wt % or more and 40 wt % or less, based on the total epoxy resins in the curable epoxy resin composition [0028], wherein the curable epoxy resin composition optionally comprises a catalyst that is an imidazole or an amine [0032], wherein the catalyst is in an amount of from 0.01 to 5 parts per hundred parts by weight of total epoxy resins in the curable epoxy resin composition [0033], Li does not teach that a content of the 
Since claim 26 recites a fiber-reinforced composite material, which is a cured product of the prepreg of claim 1, and since claim 1 is allowed, claim 26 is allowed.
Since claim 27 recites a method of producing a fiber-reinforced composite, comprising curing the prepreg of claim 1, and since claim 1 is allowed, claim 27 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767